Casey, J.
Appeal from a decision of the Workers’ Compensation Board, filed January 11, 1989.
The employer, Battle Verzeni Construction Company, contends that the Workers’ Compensation Board’s finding of a causally related disability is not supported by substantial evidence. In particular, the employer points to certain alleged inconsistencies and asserts that the testimony of claimant’s expert is incredible as a matter of law. Based upon our review of the record, however, we agree with the Board that the claimed inconsistencies, together with the conflicting opinion of the employer’s expert, created a factual question of credibility which was for the Board to resolve (see, e.g., Matter of Film v Holmes Transp., 147 AD2d 831). We also find no merit in the employer’s argument that the Board could not award an appearance fee to claimant’s medical expert (see, 12 NYCRR 301.1).
Decision affirmed, with costs to the Workers’ Compensation *1209Board. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.
Appeal from a decision of the Workers’ Compensation Board, filed January 5, 1989.